DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is pending and is being examined on the merits.

Information Disclosure Statement
The Information Disclosure Statements submitted September 15, 2022 and September 16, 2022 have been considered.

Claim Interpretation
Claim 1 step (a) recites the limitation “wherein said barcoded oligonucleotide is a template switching oligonucleotide”. The instant specification does not define “template switching oligonucleotide”. However, it does describe multiple embodiments of such an oligonucleotide, including one as having “a hybridization region and a template region” (para. 162). The specification also describes an embodiment of a template switching oligonucleotide as having a template region with “at least 1 … tag sequence” (para. 162), and teaches that a “barcode” can be a “tag” (para. 91). The specification also teaches an embodiment where the “barcode” is placed on a template switching oligonucleotide (para. 283). Thus, for purposes of examination, the limitation “wherein said barcoded oligonucleotide is a template switching oligonucleotide” is construed as requiring that the barcode is comprised within the template switching oligonucleotide. Further, the limitation is being interpreted to exclude an oligonucleotide comprising both a barcode and a template switching oligonucleotide, where the barcode and template switching oligonucleotide are on separate parts of the oligonucleotide.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 step (c) recites the limitation “said barcoded oligonucleotide and a primer having a sequence towards a 3’ end that hybridizes to said template”, the meaning of which is unclear. Specifically, it is unclear whether the “a sequence towards a 3’ end that hybridizes to said template” phrase modifies the primer only or both the primer and the barcoded oligonucleotide. In addition, the limitation “a 3’ end” is unclear. The phrasing “a 3’ end” implies that there is more than one 3’ end (i.e., “a 3’ end” cf. “the 3’ end”), but each oligonucleotide has only one 3’ end. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Vigneault1 (US Patent App. Pub. No. 2016/0032282) in view of Agresti2 (US Patent App. Pub. No. 2016/0060621).

	A method, comprising: (a) providing a reaction volume comprising (i) a cell or cell derivative (para. 488);
and (ii) a bead comprising a barcoded oligonucleotide coupled thereto, wherein said barcoded oligonucleotide is a template switching oligonucleotide (Figs. 14A-B; paras. 7, 488-489, 508, 528, 562, 564-565, 799; para. 260: “template switch polynucleotide[] … comprising: a unique barcode”);
and (c) subjecting said reaction volume to an amplification reaction to generate an amplification product, wherein during said amplification reaction, said reaction volume comprises a template polynucleotide from said cell or cell derivative, said barcoded oligonucleotide and a primer having a sequence towards a 3 ' end that hybridizes to said template polynucleotide, and wherein said amplification product has sequence complementarity with said template polynucleotide and said barcoded oligonucleotide (Figs. 14A-B; paras. 7, 488, 489, 528, 562, 564-565, 799).

Regarding step (b), Vigneault does not teach either that the barcoded oligonucleotide is releasably coupled to the bead, or releasing said barcoded oligonucleotide from said bead to provide said barcoded oligonucleotide in said reaction volume. However, Agresti teaches these limitations (paras. 20-21, 149).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to modify the Vigneault method to incorporate the Agresti steps of releasing the nucleic acid barcode molecule from the particle into the reaction volume. The ordinary artisan would have been motivated to do so in order to customize the assay as needed through routine optimization, e.g., to generate an amplification product with unbound ends that can be used in downstream processing, and would have had an expectation of success as customizing nucleic acid barcoding methods is well-known in the art.


Conclusion
Claim 1 is being examined and is rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637      
                                                                                                                                                                                                   /SAMUEL C WOOLWINE/ Primary Examiner, Art Unit 1637                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Vigneault was cited in the Information Disclosure Statement submitted September 16, 2022.
        2 Agresti was cited in the Information Disclosure Statement submitted September 16, 2022.